FILED
                            NOT FOR PUBLICATION                             FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BOSKO LUBO KUSTUDIC,                             No. 10-72784

              Petitioner,                        Agency No. A072-515-133

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 21, 2012 **


Before: FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Bosko Lubo Kustudic, a native and citizen of the former Yugoslavia,

petitions for review of the decision of the Board of Immigration Appeals denying

his second motion to reopen removal proceedings. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002), and de novo questions of law,

Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We deny the petition for review in

part, and dismiss in part.

      By not raising any arguments concerning the BIA’s dispositive

determination that his second motion to reopen was untimely and numerically-

barred, Kustudic has waived any challenge to that decision. See Martinez-Serrano

v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      We lack jurisdiction to consider Kustudic’s contention that the government

failed to provide him with a copy of his file during removal proceedings in

violation of due process because he failed to raise the claim before the agency.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (noting that due process

challenges that are procedural in nature must be exhausted). We do not reach

Kustudic’s remaining contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   10-72784